Citation Nr: 0215521	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  98-10 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active Marine Corps service from May 1966 to 
March 1969.  He served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The Board remanded the issue in a 
decision dated in June 2002.  The development ordered by the 
Board, that the RO make all reasonable attempts to locate the 
veteran at his current address and schedule him for a travel 
Board hearing, was completed inasmuch as the RO made all 
reasonable efforts to locate the veteran.  These attempts 
failed.  It is noted that the veteran had previously failed 
to report for a scheduled travel Board hearing he requested.  
The Board further notes that, "[i]n the normal course of 
events, it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on the part of the VA to turn up heaven and earth 
to find him.  It is only where a file discloses other 
possible and plausible addresses that an attempt should be 
made to locate him at the alternate known address before 
finding abandonment of a previously adjudicated benefit."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Given the 
efforts made by the RO, the Board finds that the development 
has been completed to the extent possible.  The case has been 
returned to the Board.


FINDING OF FACT

There is no documented stressor to support medical evidence 
demonstrating that the veteran has PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 45,620, 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156, 3.159, 3.326); 67 Fed. Reg. 10,330, 
10,332 (Mar. 7, 2002) (to be codified as amended at 38 C.F.R. 
§ 3.304(f)).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

In any claim such as this, the Secretary is required to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be obtained by 
the Secretary.  See 38 U.S.C.A. § 5013(a); 38 C.F.R. § 
3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Here, the record contains several communications by 
VA notifying the veteran of the evidence needed in his claim.  
In February 1998, the RO sent him a letter indicating that he 
needed to send information that would enable the VA to verify 
his alleged stressors to support a diagnosis of PTSD.  In the 
June 1998 statement of the case and the August 2000 
supplemental statement of the case, the Board notified the 
veteran that a diagnosis of PTSD based on a verified stressor 
was needed to prove his claim.  The RO explained this further 
to the veteran in an April 1999 letter that he needed to give 
more detailed information so that his alleged stressor could 
be verified.  Specifically, he was asked to provide the name 
of the base where an incident he described, a sniper incident 
at a perimeter of a base, occurred in February or March 1968.  
No response has been received.  Since these communications 
meet the standard set forth by the VCAA with regard to the 
duty to inform, the Board finds that no further development 
is needed.  

As to the duty to assist, as set forth in the VCAA and as 
reiterated in Quartuccio, the Board notes that the veteran 
has been afforded the opportunity to provide testimony before 
the Board.  The veteran was scheduled for a travel Board 
hearing but failed to report.  The purpose of the June 2002 
remand was to afford the veteran another opportunity for a 
hearing, however, his current address was not able to be 
found.  The last address he provided VA is no longer 
accurate, and mail is returned.  Although there is no VA 
examination, there is a consultation report from a VA 
psychologist which contains an assessment of PTSD.  The Board 
finds that an additional examination will not be dispositive 
in this case, where the critical element missing is stressor 
verification as opposed to diagnosis.  No other treatment 
sources have been identified.  Since these actions meet the 
standard set forth by the VCAA with regard to the duty to 
assist, the Board finds that no further development is 
needed.  

II.  Legal Criteria for Service Connection for PTSD

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2001).  

The Board also notes that VA has changed the criteria 
set forth in 38 C.F.R. § 3.304(f) pertaining to service 
connection for PTSD twice during the pendency of this 
appeal.  The first amendments promulgated in 1999 became 
effective retroactively to March 7, 1997.  See Direct 
Service Connection (Post-Traumatic Stress Disorder), 64 
Fed. Reg. 32,808 (June 18, 1999).  The second amendments 
became effective March 7, 2002.  See Post-Traumatic 
Stress Disorder Claims Based on Personal Assault, 67 
Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (to be codified 
as amended at 38 C.F.R. § 3.304(f)).  The Board finds 
that the pre- and post-1997 criteria for evaluating PTSD 
claims are substantially the same, as both versions of 
the regulations require medical evidence establishing a 
diagnosis of the condition, credible supporting evidence 
that the claimed in-service stressor occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f) (1996), (2001).  The 1999 
amendments that were retroactively effective to 1997 
primarily codified the Court's decision in Cohen v. 
Brown, 10 Vet. App. 128 (1997), and brought 38 C.F.R. 
§ 3.304(f) in line with the governing statute, 
38 U.S.C.A. § 1154(b) (West 1991), which relaxed certain 
evidentiary requirements for PTSD claimants who have 
combat-related stressors.  The 2002 amendments pertain 
to PTSD claims resulting from personal assault.  The 
Board finds that the 1997 and 2002 revisions have not 
changed the applicable criteria in a way which could 
alter the outcome of the veteran's claim.  Thus, the 
Board will apply the current version in adjudicating his 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); see also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will be insufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(2001); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau, 9 
Vet. App. at 396.

The veteran's service personnel records do not reflect on 
their face, that he was engaged in combat.  He was a radar 
technician/radio repairman in the Marine Corps.  His DD 214 
reflects that he received the National Defense Service Medal, 
Vietnam Campaign Medal w/Device, Vietnam Service Medal w/1 
star, and the Presidential Unit Citation.  Thus the record 
does not show that the veteran engaged in combat with the 
enemy.  The record must contain service records or other 
credible evidence corroborating the stressor.  However, the 
VA has been unable to verify the alleged stressors.  The 
information provided by the veteran is insufficient and 
simply too vague to allow for a search of archived military 
records.  Thus, even though there is a finding of PTSD in a 
VA treatment record, the preponderance of the evidence is 
against the claim.  

The veteran's VA treatment records show a finding of PTSD in 
October 1997.  The veteran reported that he had PTSD due to 
the experiences he had in Vietnam and to a large extent due 
to the mistreatment he received when he returned home.  He 
reported that in service he was trained as a ground radar 
tech.  The psychologist's impression was that he was 
'experiencing PTSD symptoms.'  

The veteran has submitted a statement regarding his alleged 
combat related stressors.  He reported that he was assigned 
to Communications Platoon, HSC, 2nd BN, 3rd Marine Regiment, 
3rd Marine Division.  He stated that he was often loaned out 
to other sections and companies because the radios he was 
trained on were not being used in the field.  The stressor he 
described was one night in January 1968 while he was stuck 
outside the perimeter on his way back from delivering 
equipment when there was a fire fight and he was afraid for 
his life.  He was dazed after he returned to camp.  Another 
incident he described is when he was teaching people how to 
use radar and after dark they were outside the perimeter.  
One of his party killed one of the enemy and several other 
enemy soldiers pursued them for hours in the dark.  He 
described this as around February or March 1968.  He did not 
list the names of these bases.  The RO asked him to list the 
names, but there has been no response.  In fact, the most 
recent letters to the veteran have been returned as he 
apparently moved and left no forwarding address.  He has not 
apprised VA of his new address. 

The veteran does not have a diagnosis of PTSD based upon 
verified stressors.  In this regard, the Board notes that the 
veteran has been examined yet the stressors were not 
verified, the assessment was based upon the veteran's vague 
description of his stressors which actually had more to do 
with his return to the United States than his duties in 
Vietnam.  For VA purposes, a verified stressor is needed in 
this claim.  Although VA has attempted to assist the veteran 
in verifying the stressors, it has not been able to do so.  
The Board notes in this regard that "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991). See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  

In the absence of any verified stressor, the veteran fails to 
satisfy the a critical element of a claim for PTSD and his 
claim for service connection fails.  See 38 C.F.R. 
§ 3.304(f); Cohen, 10 Vet. App. at 137.  

The veteran has indicated his belief that he was definitely 
in stressful situations in the war.  The issue in this case 
ultimately rests upon verified stressors and interpretations 
of medical evidence and conclusions as to the veteran's 
correct diagnosis and whether it is based upon the verified 
stressors.  In the absence of proof that he was in combat, 
his lay statements alone cannot be sufficient proof of a 
stressor.  38 U.S.C.A. § 1154(b).  Further, even as to 
diagnosis based upon a valid stressor, the veteran as a lay 
person, with no apparent medical expertise or training, is 
not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding that 
laypersons are not competent to offer medical opinions).  
Thus, the veteran's statements do not establish the required 
evidence needed, and the claim must be denied.

The Board considered the benefit of a doubt doctrine, 
however, as the preponderance of the evidence is against the 
veteran's claim, it is inapplicable.  See 38 U.S.C.A. § 
5107(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

